Benham, Judge.
The single error enumerated in this appeal from a conviction of two counts of theft by taking is that the trial court erred in failing, upon a challenge for cause, to disqualify a driver’s license examiner for the Georgia State Patrol from serving on the jury. Held:
The information elicited from this venireman during voir dire showed that although he is employed by the State Patrol and wears a uniform, he is employed as a civilian and wears a different uniform from the troopers, he has no arresting authority or police powers, and he has received no training for certification by the Georgia Peace Officers Association. His sole function is administrative and his duties are to give written tests, eye tests, and driver’s tests. He stated upon questioning that he could be as fair and impartial towards the appel*163lant as he could towards the State.
Decided March 13, 1987.
James C. Wyatt, for appellant.
Stephen F. Lanier, District Attorney, Danny W. Crabbe, Assistant District Attorney, for appellee.
We find this situation to be sufficiently analogous to that in Kent v. State, 179 Ga. App. 131 (345 SE2d 669) (1986), to be controlled by that case. Kent concerned the denial of a challenge for cause of correctional officers; this court held that while those officers possessed some police powers as provided by regulation, “such limited police powers do not necessitate the imputation of possible bias as in the instance of full-time police officers. There is no evidence that these correctional officers had ever participated in any criminal investigation or prosecution.” Id. at 132. In the instant case, the driver’s license examiner possessed no police powers and could not participate in any law enforcement investigations or prosecutions. The trial court correctly overruled the challenge for cause.

Judgment affirmed.


Been, P. J., and Beasley, J., concur.